Citation Nr: 1216378	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the extremities, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. N.G.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine which denied the Veteran's claim for service connection for peripheral neuropathy.  On subsequent occasions the issue has been described as entitlement to service connection for peripheral neuropathy of the upper extremities, but the initial adjudication and statement of the case encompassed peripheral neuropathy of all extremities.  The case is now under the jurisdiction of the Providence RO.

In January 2010, a videoconference hearing was held before a Veterans Law Judge who is no longer at the Board.  In February 2010, this matter along with another matter (service connection for chloracne), was remanded for further development.

In a February 2012 rating decision, service connection was granted for chloracne.  Consequently, that issue is no longer before the Board.  Notably, in March 2012 correspondence, the Veteran disagreed with the effective date assigned for the grant of service connection for chloracne.  The RO notified the Veteran by way of an April 4, 2012 letter that VA would try to resolve his disagreement.  If such could not be resolved, a statement of the case would be prepared.  As the RO is in the process of issuing a statement of the case, the Board finds that there is no reason to remand this issue under Manlincon v. West, 12 Vet. App. 238 (1999) for the issuance of a statement of the case.

In March 2012 correspondence, the Board informed the Veteran that the Veterans Law Judge who conducted his hearing was no longer at the Board.  He was given an opportunity to testify at another hearing; however, he elected not to have another hearing.

In October 2010, the Veteran submitted a claim for service connection for ischemic heart disease claimed as due to Agent Orange exposure.  The RO sent a duty to assist letter to the Veteran, but there does not appear to have been any further development (i.e., adjudication).  Consequently, the issue is referred to the RO for adjudication.  


FINDING OF FACT

Peripheral neuropathy of the extremities did not have its onset during service; and is unrelated to an injury or disease, including exposure to Agent Orange, during active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the extremities are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in September 2003, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In a February 2009 letter, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the February 2009 letter.  Notably, although complete notice was not sent prior to the initial adverse determination on appeal, such deficiency has been cured and no further development is required with respect to the duty to notify. 

Although the February 2009 letter was issued after the initial adjudication of the claim, the timing defect was cured by readjudication of the claim in a subsequent supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1332-4 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained, to the extent possible, records of treatment reported by the Veteran, including service treatment records, personnel records, VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate VA examination in April 2011 for his claimed peripheral neuropathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the examiner did not provide an explicit opinion on direct service connection, the only evidence of a link between the current disability and service consists of the Veteran's report of a continuity of symptomatology and medical opinions based on that report.  As discussed below, the Board has found that this report lacks credibility.  Hence the failure to consider the Veteran's report in formulating the opinion was not prejudicial.  The April 2011 VA neurology examination report reflects development in substantial compliance with the February 2012 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran and the record allude to the possibility of certain private treatment records that are not of record.  In accordance with the Board remand, the appeals management center (AMC) asked the Veteran to complete releases to obtain records of all non-VA treatment.  The Veteran completed a number of releases and the AMC obtained the records for which releases were obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the January 2010 hearing, the VLJ identified the issues on appeal, and solicited information with regard to the Veteran's treatment records.  She also elicited information that lead her to seek further development specified in the previous remand.  She thereby complied with the duties imposed by the Court in Bryant.

Analysis:

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested within a year following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include acute and subacute peripheral neuropathy, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The presumptive period for the listed conditions is any time after service, except that certain diseases such as acute and subacute peripheral neuropathy have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 (1999). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran contends that he has current peripheral neuropathy of his extremities as the result of his exposure to Agent Orange while serving in Vietnam. 

The Veteran served on active duty in the Navy; he was found to have in-service duty in Vietnam; and Agent Orange exposure has been conceded by VA.  The service treatment records do not contain any complaint, finding, or diagnosis of peripheral neuropathy of any of his extremities, or any symptoms related thereto.  At the time of his separation examination in July 1968, all extremities were clinically evaluated as normal. 

A September 1989 letter F. L. M., M.D. indicated that the Veteran had tingling in his lower extremities related to a low back disability.  The Veteran dated his back trouble to November 28, 1984, when he had an on-the-job lifting injury.

In a March 1998 report, T. F., the Veteran's Braille instructor, indicated that the Veteran did not have the touch sensitivity in his fingers necessary for reading Braille.

A February 2003, MRI was interpreted as showing disc disease.

In an August 2003 letter P. A. M., M.D., reported that he had been treating the Veteran since 1995 for multiple disabilities, including peripheral neuropathy, that were related to Agent Orange exposure.  He submits quotes from various journals and studies, but these did not pertain specifically to peripheral neuropathy.

An October 2003 statement, W. W., M.D. listed treatment beginning in 1980; but reported the Veteran's first complaints of back pain in 1982, and initial complaints of right arm and bilateral leg tingling starting in February 1986.

A September 2007 statement T.W., M.D. noted:

[The Veteran's] abnormal electromyelogram consistent with mild "axonal and sensory-predominant, length-dependent polyneuropathy".  A work-up regarding causes for this neuropathy does not reveal a cause.  As the associated symptoms are said of long-standing duration, beginning at the time of [the Veteran's] experience as a Vietnam War soldier, one might conclude that Agent Orange is a contributing factor.  It is very, very likely and must be considered as Agent Orange induced neuropathy until proven otherwise.

On July 2009 VA examination, the examiner noted his review of the National Academy of Sciences Institute of Medicine.  In that study it was concluded that there was insufficient evidence to correlate Agent Orange exposure with the subsequent development of chronic peripheral neuropathy.  The examiner indicated that the Veteran did appear to have peripheral neuropathy.  In referencing the statement from the Veteran's private physician, Dr. T. W., the examiner opined:

It appears that because there are no other known causes that have been found with respect to the [Veteran's] peripheral neuropathy including the most common cause of diabetes, Dr. W's conclusion that his exposure could be related to Agent Orange is possible, but symptoms occurring soon after his last exposure would be more expected than a delayed appearance of these symptoms. . . With respect to the [Veteran's] axonal sensory predominant polyneuropathy, I cannot resolve this issue without resort to mere speculation.

Multiple statements from the Veteran, to include testimony, reiterate his contentions that his peripheral neuropathy is due to Agent Orange exposure.

At his hearing the Veteran testified that he first noticed symptoms of peripheral neuropathy two, three, or four months after service when he went to work as an auto mechanic and could not hold small parts.  He initially received treatment in 1974 or 1980.

On April 2011, VA neurology examination, the Veteran reported experiencing tingling and cold sensation in his hands and feet since the 1960s.  He reported that he did not have diabetes mellitus.  He denied thyroid disease.  He denied inflammatory disease.  He did not believe that he had had any blood work to rule out other reversible causes of neuropathy.  

Physical examination revealed decreased sensation in the lower extremities; upper extremities appeared to be normal.  The examiner noted, in part, that Agent Orange had not been associated with chronic polyneuropathy in the absence of diabetes; and reversible causes of peripheral neuropathy beside diabetes had not been ruled out in the Veteran.  The examiner also referenced the August 2003 statement from Dr. P. A. M.  After reviewing such statements, the examiner opined: 

Therefore, I believe that the evidence cited by Dr. [P. A. M.] is at best not correct and at worse may be misleading.  Therefore in conclusion, I believe it is less likely than not the Veteran's peripheral neuropathy is connected to service related events.

The Veteran's claimed condition is shown to have onset many years after his discharge from service in 1968.  Based on the medical evidence in the record, peripheral neuropathy of the extremities was not shown to have had onset in service. 

Regarding whether herbicide exposure resulted in his claimed disability, it is noted that acute and subacute peripheral neuropathy is among the listed diseases associated with exposure to herbicides, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran has been found to have current peripheral neuropathy, but it has been described as chronic, and does not meet the regulatory definition of acute or subacute peripheral neuropathy because it did not resolve within two years of onset.  The undisputed evidence shows that it has existed since at least the 1980's.  Presumptive service connection on the basis of herbicide exposure is; therefore, not warranted.

Dr. P.A.M. did provide an opinion linking the peripheral neuropathy to in-service Agent Orange exposure; but this opinion is of little probative value, because the doctor provided no rationale for this opinion, and the supporting information he provided did not pertain to peripheral neuropathy.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that the probative value of a medical opinion is dependent on the rationale provided).

Dr. T.W. also provided a favorable opinion regarding the link between Agent Orange exposure and current peripheral neuropathy, but this opinion was premised largely on the Veteran's reports of symptoms dating back to his initial exposure to Agent Orange in service.  An assessment based on an inaccurate history is of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994).

Greater probative value is placed on the April 2011 VA examiner's opinion who, after reviewing the claims file and providing comment on the opinions and statements of record, noted, in pertinent part, that Agent Orange exposure had not been associated with chronic polyneuropathy in the absence of diabetes.  Furthermore, the examiner concluded based on the evidence of record, it was less likely than not the Veteran's peripheral neuropathy was connected to service related events.

During the course of this appeal the Veteran has reported that he began to experience symptoms of peripheral neuropathy within a few months of service, immediately after his exposures in Vietnam or in the 1960's.  The Veteran is competent to report these symptoms and their history, but his reports are contradicted by the private treatment records showing he sought treatment for various conditions starting in 1980, but reported no complaints referable to peripheral neuropathy until after a back injury in November 1984.  

Moreover, the Veteran was very specific in his earlier reports of symptoms beginning in the 1980's, while his current reports have been more vague.  For instance, his hearing testimony shows that he had difficulty recalling the year, or even the decade of his initial treatment for symptoms of peripheral neuropathy, and he could not recall in-service treatment for rubella, though such treatment was documented in the service treatment records.

Given the specificity of his earlier reports, and the contradictory histories, the Board finds that the current reports of a continuity of symptoms dating to service, or within a year of service, are not credible.

Other than the Veteran's reports and the medical opinions based on those reports, there is no evidence directly linking the current peripheral neuropathy to service.  Given the absence of competent, credible and probative evidence linking the current peripheral neuropathy to service, including herbicide exposure, the weight of the evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for peripheral neuropathy.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


